Title: To Benjamin Franklin from Benjamin Rush, 18 July 1781
From: Rush, Benjamin
To: Franklin, Benjamin


My much honoured friend & father/
Philada July 18th: 1781
I profitted so much by your kindness and conversation while I was abroad that I cannot refuse an Application from a young Student for a letter of introduction to you in order that he may assist in obtaining your Mantle and transporting it to your Native country before you leave our world.— The bearer Dr Saml Griffitts has genius and an insatiable desire for knowledge.— Nothing will be lost upon him.— Your Attention to him will add to the many—very many Obligations conferr’d in this way upon your much Obliged—most dutiful Child in philosophy and most humble Servant
Benja. Rush
 
Addressed: The Honble. / Benjamin Franklin Esqr. / Minister Plenipotentiary / from the united States / to the Court of / Versailles
Endorsed: B Rush
